UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

APRIL GREEN,
                                                     18cv2857 (JGK)
                               Plaintiff,
                                                     ORDER
               - against -

NANCY A. BERRYHILL, Commissioner
of Social Security,

                              Defendant.

JOHN G. KOELTL, District Judge:

     The Court has received the Report and Recommendation of

Magistrate Judge Parker dated June 19, 2019.            No objections have

been filed and the time for filing -such objections has passed.              In

any event, the Court finds that the Report and Recommendation are

well founded and should be adopted.

     Therefore, the Commissioner's motion for judgment on the

pleadings is granted and the plaintiff's motion is denied. The

Clerk of Court is directed to enter judgment dismissing this case.

The Clerk is also directed to close this case and to close all

pending motions.

SO ORDERED.

Dated:       New York, New York
             July 9, 2019


                                                    John G. Koel t"l
                                             United States District Judge
    usoc SONY
    DOCUMEN.i
    ELECTRONICALLY FILED
    00,...::. --·-   _ _,__...,.,---.--
                       7..
    [) ·, :c" ~ !LEO: _ __ !i.:I Y-.--~--~
